Case: 20-30160      Document: 00515905614         Page: 1    Date Filed: 06/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 18, 2021
                                   No. 20-30160
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jmarreon Mack,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CR-29-1


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          A federal jury convicted Jmarreon Mack of firearms and controlled
   substance offenses. Mack was sentenced to 210 months’ imprisonment and
   three years’ supervised release. On appeal, Mack challenges the district
   court’s denial of his pre-trial motion to suppress evidence, the sufficiency of




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30160      Document: 00515905614          Page: 2   Date Filed: 06/18/2021




                                    No. 20-30160


   the Government’s evidence at trial, and the district court’s calculation of his
   sentence. We find no error and affirm.
                                         I.
          In April 2018, Louisiana Master Trooper Hollingsworth pulled over a
   black Buick for an apparent moving violation. During the stop, law
   enforcement officers noticed a handgun tucked between the driver’s seat and
   the center console. They secured the driver—Mack—and the handgun. A
   subsequent criminal history check showed Mack was a convicted felon, so
   Hollingsworth placed him under arrest and searched the vehicle. That search
   revealed, in addition to the loaded Glock .45 pistol, 23.5 grams of marijuana,
   eight clear plastic baggies, and a scale. Mack was ultimately charged with
   felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1);
   possession with intent to distribute marijuana, in violation of 21 U.S.C.
   § 841(a)(1) & (b)(1)(D); and possession of a firearm in furtherance of a drug
   trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A).
          During pre-trial proceedings, Mack moved to suppress evidence
   obtained during Hollingsworth’s search of the Buick. He argued “[t]he initial
   stop was without sufficient probable cause” because no moving violation
   occurred and that any evidence obtained from the stop should be suppressed.
   At the suppression hearing, the Government relied primarily on
   Hollingsworth’s testimony and footage from the dash cam of
   Hollingsworth’s patrol vehicle. Hollingsworth explained that he stopped
   Mack because he observed the Buick slowing in a left turn lane—as if to turn
   left—without a left turn signal activated. The dash cam footage showed
   Mack’s vehicle in fact had a right turn signal activated as he approached the
   left turn. That footage also showed that Hollingsworth made a U-turn after
   seeing Mack approach the intersection, and that as Hollingsworth came
   around Mack was executing a left turn with his left rear turn signal activated.




                                         2
Case: 20-30160      Document: 00515905614           Page: 3   Date Filed: 06/18/2021




                                     No. 20-30160


          A magistrate judge issued a Report and Recommendation that the
   motion to suppress be denied. Analyzing the traffic stop under Terry v. Ohio,
   392 U.S. 1 (1968), the magistrate judge found Hollingsworth had reasonable
   suspicion that Mack had committed a moving violation. The district court
   adopted the magistrate’s Report and Recommendations and denied the
   motion to suppress.
          The case proceeded to trial. At the close of the Government’s
   evidence Mack moved for a judgment of acquittal, which the district court
   denied. A jury ultimately returned a verdict of guilty as to all three counts.
          In anticipation of sentencing, the United States Probation Office
   prepared a pre-sentence investigation report (“PSR”). The PSR calculated
   Mack’s adjusted offense level for counts one and two as 26. It also assessed a
   “career offender” enhancement under Sentencing Guideline § 4B1.1
   because “[t]he defendant was at least 18 years old when he committed the
   instant offense, the instant offense is a felony-controlled substance offense
   . . . and Mack has at least two prior felony convictions of either a crime of
   violence or a controlled substance offense.” That enhancement applied,
   according to the PSR, because Mack had two prior “controlled substance
   offense” convictions: (1) a 2005 conviction for Attempted Distribution of
   Cocaine, in violation of La. Stat. Ann. § 40:967; and (2) a 2007
   conviction for Possession of Cocaine with Intent to Distribute, in violation of
   the same. With the career-offender enhancement, Mack’s criminal history
   category was VI. According to the PSR, Mack’s recommended Guidelines
   range was 360 months to life.
          Mack filed written objections to the PSR. Specifically, he objected to
   application of the career-offender enhancement for two reasons: (1) his 2005
   attempted-distribution conviction is not a valid § 4B1.1 predicate because an
   inchoate crime like attempt falls outside the definition of a “controlled




                                          3
Case: 20-30160      Document: 00515905614           Page: 4     Date Filed: 06/18/2021




                                     No. 20-30160


   substance offense”; and (2) his 2007 possession with intent to distribute
   conviction is indivisible and sweeps more broadly than its federal analog, The
   district court denied Mack’s objection to the PSR and calculated the
   Guidelines range for each count as follows: 120 months and 60 months as the
   statutory maximums for counts one and two, respectively; and a range of 360
   months to life for count three. The district court elected to vary downwards
   to concurrent terms of 120 and 60 months on the first two counts, and 90
   consecutive months on count three, with concurrent three-year terms of
   supervised release. Mack timely appealed.
                                          II.
          Mack raises four issues on appeal. First, he argues the district court
   erred in denying his motion to suppress. Second, Mack says the Government
   failed to prove beyond reasonable doubt that he had intent to distribute the
   marijuana found in his vehicle. Third, Mack argues his prior attempted-
   distribution conviction is not a qualifying predicate for the “career offender”
   enhancement. Fourth, Mack says his possession with intent to distribute
   conviction is not a qualifying predicate for the same enhancement. We
   consider each argument in turn.
                                          A.
          Mack first challenges the denial of his motion to suppress. He argues
   the traffic stop leading to his arrest was unlawful and that evidence
   discovered thereafter should have been suppressed. We review the district
   court’s factual findings at the suppression hearing for clear error, and its legal
   conclusion de novo. See United States v. Robinson, 741 F.3d 588, 594 (5th Cir.
   2014). And we view the record in the light most favorable to the party that
   prevailed below—here, the Government. See United States v. Cervantes, 797
   F.3d 326, 328 (5th Cir. 2015).




                                           4
Case: 20-30160          Document: 00515905614             Page: 5       Date Filed: 06/18/2021




                                           No. 20-30160


          There’s no doubt that a traffic stop is a “seizure” for Fourth
   Amendment purposes. See Delaware v. Prouse, 440 U.S. 648, 653 (1979). To
   justify that seizure, the Government bears the burden of showing (1) the stop
   was lawful in the first instance and (2) the officer’s actions after detention
   were “reasonably related in scope” to the circumstances giving rise to the
   stop.** United States v. Andres, 703 F.3d 828, 832 (5th Cir. 2013) (citing Terry
   v. Ohio, 392 U.S. 1 (1968)); United States v. Waldrop, 404 F.3d 365, 368 (5th
   Cir. 2005) (“[W]here a police officer acts without a warrant, the government
   bears the burden of proving that the search was valid.”). To show the stop
   was lawful in the first instance, the Government must introduce facts giving
   rise to an “objectively reasonable suspicion that some sort of illegal activity,
   such as a traffic violation,” took place. United States v. Lopez-Moreno, 420
   F.3d 420, 430 (5th Cir. 2005).
          The Government easily carries its burden. Trooper Hollingsworth
   testified at the suppression hearing that he saw Mack’s vehicle approach a
   left turn without its front left turn signal illuminated. After Hollingsworth
   made a U-turn a few seconds later, he saw that Mack had indeed made a left
   turn into a gas station. As relevant here, Louisiana law requires a motorist to
   “signal [their] turn continuously for a minimum of 100 feet before the turn.”
   Traham v. Deville, 933 So. 2d 187, 197 (La. Ct. App. 2006) (citing La. Stat.
   Ann. § 32:104(B)). It further requires: “[A] motor vehicle in use on a
   highway shall be equipped with, and the required signal shall be given by,
   signal lamps when the vehicle is so constructed . . . both to the front and to
   the rear.” La. Stat. Ann. 32:105(B). Having seen Mack approach and
   execute a left turn—ostensibly without continuously signaling to the front
   and rear—Hollingsworth reasonably thought Mack had committed a moving



          **
               The parties do not dispute the second prong, so we do not discuss it.




                                                 5
Case: 20-30160      Document: 00515905614            Page: 6      Date Filed: 06/18/2021




                                    No. 20-30160


   violation. The ensuing traffic stop was thus “justified at its inception.”
   Andres, 703 F.3d at 832.
          Seeking to avoid that conclusion, Mack argues (1) Hollingsworth “did
   not have an opportunity to determine whether Mack’s vehicle had a
   functioning left hand turn signal,” and/or (2) Hollingsworth “did not have
   an opportunity to observe the traffic violation he claimed he witnessed.”
          Neither contention has merit. It is unclear why it should matter that
   Hollingsworth declined to investigate the functionality of Mack’s turn
   signal—his post-stop observations are irrelevant to the existence of pre-stop
   reasonable suspicion. See United States v. Darrell, 945 F.3d 929, 933 n. 20 (5th
   Cir. 2019) (“[A]nything found after the moment [defendant] was stopped . . .
   does not weigh in favor of reasonable suspicion because it was not obtained
   until after the seizure.” (quotation omitted)). As for the assertion that
   Hollingsworth did not “observe the traffic violation he claimed he
   witnessed,” Mack fails to show the district court’s factual finding to the
   contrary   was    clearly   erroneous.      Nor     could    he—both     Trooper
   Hollingsworth’s     testimony    and       the    video     evidence   established
   Hollingsworth did see Mack approach the left turn without a continuous
   signal active, then seconds later execute that turn.
          In sum, Mack was lawfully stopped. The district court therefore did
   not err in denying Mack’s suppression motion.
                                          B.
          Next, Mack challenges the sufficiency of the Government’s evidence.
   Specifically, he argues there was insufficient evidence that he intended to
   distribute the marijuana found in his vehicle. And by extension, Mack says,
   there was insufficient evidence to show he possessed a firearm “in
   furtherance of a drug trafficking crime.”




                                          6
Case: 20-30160      Document: 00515905614          Page: 7    Date Filed: 06/18/2021




                                    No. 20-30160


          Mack preserved a sufficiency challenge by moving for judgment of
   acquittal at the close of the Government’s evidence. See Fed. R. Crim. P.
   29(a); United States v. Thompson, 811 F.3d 717, 725 (5th Cir. 2016). So we
   review the sufficiency of the Government’s evidence de novo, United States v.
   Floyd, 343 F.3d 363, 370 (5th Cir. 2003), and we’ll affirm so long as a rational
   trier of fact could find the Government carried its burden at trial, United
   States v. Sacerio, 952 F.2d 860, 863 (5th Cir. 1992); United States v. Walters,
   87 F.3d 663, 667 (5th Cir. 1996) (“It is fundamental that we, as an appellate
   court, owe great deference to a jury verdict.”).
          To obtain a conviction, the Government had to prove Mack
   (1) knowingly possessed a controlled substance; (2) that the substance was in
   fact marijuana; and (3) that Mack possessed the substance with intent to
   distribute it. United States v. Vinagre-Hernandez, 925 F.3d 761, 764 (5th Cir.
   2019). The Government could rely on circumstantial evidence to prove those
   elements. United States v. Munoz, 957 F.2d 171, 174 (5th Cir. 1992).
          Here, we see no reason to disturb the jury’s verdict. The Government
   showed that at the time of Mack’s arrest he possessed a loaded Glock .45
   pistol, 23.5 grams of marijuana, eight clear plastic baggies, and a scale.
   Further evidence showed Mack was the sole occupant of the Buick at the time
   of the stop. Testimony from a federal Drug Enforcement Administration
   agent established that drug dealers often carry firearms for protection during
   transactions, and that the scales and baggies in the vehicle are of the sort
   commonly used in dealing marijuana. Taken together, that evidence is
   sufficient for a rational trier of fact to conclude Mack possessed the marijuana
   with intent to distribute. Cf. United States v. Williamson, 533 F.3d 269, 278
   (5th Cir. 2008) (stating that digital scales found with narcotics “provides
   support to the conclusion that [the defendant] had an intent to distribute”).
   And by extension, a rational trier of fact could conclude Mack’s possession
   of the Glock was in furtherance of a drug trafficking crime.



                                          7
Case: 20-30160      Document: 00515905614           Page: 8   Date Filed: 06/18/2021




                                     No. 20-30160


                                             C.
          Next, we consider whether the district court erred in treating Mack’s
   2006 attempted-distribution offense as a predicate conviction triggering the
   Sentencing Guidelines’ career-offender enhancement. That enhancement is
   found in § 4B1.1 of the Guidelines. It applies, in relevant part, where “the
   defendant has at least two prior felony convictions of . . . a controlled
   substance offense.” U.S.S.G. § 4B1.1(a)(3). Mack argues that his 2006
   attempted distribution conviction is not a “controlled substance offense”
   because the Guidelines’ definition of that term, see id. § 4B1.2(b), does not
   include inchoate offenses like attempt.
          Mack’s argument is foreclosed by precedent. We long ago held that
   § 4B1.1’s career-offender enhancement lawfully includes inchoate offenses.
   See United States v. Lightbourn, 115 F.3d 291, 293 (5th Cir. 1997). And since
   Lightbourn, several panels of this Court have acknowledged it controls
   questions materially indistinguishable from Mack’s. See, e.g., United States v.
   Kendrick, 980 F.3d 432, 444 (5th Cir. 2020) (rejecting an argument that
   “conspiracy convictions should not qualify as ‘controlled substance
   offense[s]’ under § 4B1.1(a)” because Lightbourn “remains binding”);
   United States v. Goodin, 835 F. App’x 771, 782 (5th Cir. 2021) (explaining that
   Lightbourn held the Commission was “authorized . . . to add inchoate
   offenses such as conspiracy to the ‘controlled substance offense’ definition
   in U.S.S.G. § 4B1.2[,]” and that “we are bound” by that precedent).
                                             D.
          Lastly, Mack argues his prior conviction for possession with intent to
   distribute cocaine is not a “controlled substance offense” within the meaning
   of § 4B1.1. Mack says the Louisiana statute he was convicted under, La.
   Stat. Ann. § 40:967(A), is indivisible and broader than the “generic
   crime” as it is defined in federal law.




                                             8
Case: 20-30160     Document: 00515905614          Page: 9   Date Filed: 06/18/2021




                                   No. 20-30160


         This argument too is foreclosed by precedent. See United States v.
   Frierson, 981 F.3d 314 (5th Cir. 2020). There, we held “§ 40.967(A) is
   divisible.” Id. at 318. We further held that “possession with intent to
   distribute cocaine under § 40.967(A)” is “sufficiently narrow to fall within
   the scope of the elements in the ‘generic crime,’ § 841(a).” Id. Accordingly,
   a conviction under that statute “supports the application of the career
   offender sentence enhancement under U.S.S.G. § 4B1.1.” Id. Under
   Frierson, the district court did not err in treating Mack’s § 40.967(A)
   conviction as a predicate for application of the career-offender enhancement.
         AFFIRMED.




                                        9